Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.210 Filed 03/31/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

VAN JENKINS,

                        Plaintiff,                         Case No. 1:21-cv-85

v.                                                         Honorable Paul L. Maloney

NATIONWIDE MUTUAL INSURANCE
COMPANY et al.,

                        Defendants.
____________________________/

                                              OPINION

                This is a civil action brought by a state prisoner. Previously, the Court granted

Plaintiff leave to proceed in forma pauperis under 28 U.S.C. § 1915. Under the Prison Litigation

Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required to dismiss

any action brought by a Plaintiff proceeding in forma pauperis if the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a

defendant immune from such relief. 28 U.S.C. § 1915(e)(2). The Court must read Plaintiff’s pro

se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s complaint

because it both fails to state a claim and is frivolous.

                                              Discussion

        Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Gus Harrison Correctional Facility (ARF) in Adrian, Lenawee County, Michigan.
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.211 Filed 03/31/21 Page 2 of 9




Plaintiff sues Nationwide Mutual Insurance Company (Nationwide) and its employees Scott W.

Boyer, Blake Staake, and Patrick Reynolds; University of Michigan Credit Union (UMCU) and

its employees Elgin Batie, Nolan James, and Andrea Smith; Rightway Automotive Credit

Company (Rightway) and its employee Eric Pennington; Livonia Police Department and its

employees Detective Daniel Tar and Police Officers Kristen Crawford and Katy Ann Perkins; and

Michigan Department of Insurance and Financial Services (DIFS) and its employees Insurance

Analyst Tracy Lord Bishop and Finance Analyst Stanley Pollitt.

               Plaintiff’s complaint is a morass of allegations lacking any coherence sufficient to

clearly identify what he intends to claim. In 2012, while on parole, Plaintiff purchased a 2011

Ford Escape with financing provided by UMCU. On May 6, 2013, Plaintiff and his vehicle were

involved in a two-car collision on private property in Woodhaven, Michigan. His vehicle suffered

damage in the collision.

               A little more than a week after that collision, on May 13, 2013, Defendants

Crawford and Perkins pulled over Plaintiff after observing him driving the wrong way down a one-

way street. Plaintiff first provided an invalid international driving permit, and although Defendants

Crawford and Perkins could see Plaintiff’s State identification card, he refused to provide it. After

exiting the vehicle, Plaintiff was uncooperative and reached for his pocket. At that point,

Defendants Crawford and Perkins handcuffed Plaintiff. Defendants Crawford and Perkins found

several burglary tools in Plaintiff’s vehicle as well as ski masks, gloves, and flashlights. They also

found a driver’s license and ring belonging to a woman who had reported the items stolen. Plaintiff

was arrested, and his vehicle was impounded. Several more items were later found in Plaintiff’s

vehicle including debit cards that had been reported stolen and several pawn shop business cards.

                                                  2
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.212 Filed 03/31/21 Page 3 of 9




               Apparently, Plaintiff left his vehicle impounded, and Oakland County declared it

abandoned on July 17, 2013. (See ECF No. 1-12, PageID.41.) On August 23, 2013, however, the

vehicle was reported as “[r]eleased to [o]wner.” (ECF No. 1-12, PageID.44.) On March 26, 2014,

UMCU reported that Plaintiff’s former vehicle sold for $10,128.00. (ECF No. 1-9, PageID.37.)

Because Plaintiff still owed UMCU $29,266.67 between the loan and other fees, his account

remained deficient in the amount of $19,133.67 after accounting for the sale. (Id.)

               Attached to his complaint, Plaintiff has included his DIFS filings from

December 30, 2020, and January 7, 2021; the sales contract for the Ford Escape; information on

his insurance policy and UMCU’s requirement that he insure the secured interest; several letters

from UMCU explaining what Plaintiff owed on his loan; a facsimile of a book page highlighted to

show a Michigan state statute pertaining to acceleration clauses in installment sales contracts; case

reports from the collision and from his arrest; and one page of 24 from an August 17, 2013, hospital

admission report.

               For relief, Plaintiff seeks damages, costs, and fees.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

                                                  3
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.213 Filed 03/31/21 Page 4 of 9




facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ.

P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

       42 U.S.C. § 1983

               Reading Plaintiff’s complaint with all due liberality, Haines, 404 U.S. at 520,

Plaintiff intends to bring a civil rights action under 42 U.S.C. § 1983 against the Defendants who

are government agencies and government agency employees.

       A.      State Actors

               Plaintiff has named as Defendants (1) government agencies, (2) employees of

government agencies, (3) private entities, and (4) employees of private entities. To be clear, the

Court does construe Plaintiff’s complaint as intending a § 1983 action against the private entities

and their employees.

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

                                                4
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.214 Filed 03/31/21 Page 5 of 9




by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Dominguez v.

Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009); Street v. Corr. Corp. of Am., 102 F.3d 810,

814 (6th Cir. 1996). In order for a private party’s conduct to be under color of state law, it must

be “fairly attributable to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); Street,

102 F.3d at 814. There must be “a sufficiently close nexus between the State and the challenged

action of [the defendant] so that the action of the latter may be fairly treated as that of the State

itself.” Skelton v. Pri-Cor, Inc., 963 F.2d 100, 102 (6th Cir. 1991) (citing Jackson v. Metro. Edison

Co., 419 U.S. 345, 351 (1974)).

               Where the defendants are not state officials, their conduct will be deemed to

constitute state action only if it meets one of three narrow tests. The first is the symbiotic

relationship test, or nexus test, in which the inquiry focuses on whether “the State had so far

insinuated itself into a position of interdependence with the [private party] that it was a joint

participant in the enterprise.” Jackson, 419 U.S. at 357–58. Second, the state compulsion test

describes situations “in which the government has coerced or at least significantly encouraged the

action alleged to violate the Constitution.” NBC v. Commc’ns Workers of Am., 860 F.2d 1022,

1026 (11th Cir. 1988); accord Blum v. Yaretsky, 457 U.S. 991, 1004 (1982); Adickes v. S.H. Kress

& Co., 398 U.S. 144, 170 (1970). Finally, the public function test covers private actors performing

functions “traditionally the exclusive prerogative of the State.” Jackson, 419 U.S. at 353; accord

West, 487 U.S. at 49–50. See generally, Lugar, 457 U.S. at 936–39 (discussing three tests).

               Plaintiff has not presented any allegations by which the conduct of Defendants

Nationwide, UMCU, Rightway, and their respective Defendant-employees could be fairly

attributed to the State. Accordingly, he cannot state a § 1983 claim against them.

                                                 5
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.215 Filed 03/31/21 Page 6 of 9




         B.       Statute of Limitations

                  To the extent that Plaintiff intends to allege a claim under 42 U.S.C. § 1983 against

DIFS, Livonia Police Department, and their respective Defendant-employees, his complaint is

barred by the statute of limitations. State statutes of limitations and tolling principles apply to

determine the timeliness of claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S.

261, 268–69 (1985). For civil rights suits filed in Michigan under § 1983, the statute of limitations

is three years. See Mich. Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782 F.2d 44, 44 (6th

Cir. 1986) (per curiam); Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2,

1999). Accrual of the claim for relief, however, is a question of federal law. Collyer v. Darling,

98 F.3d 211, 220 (6th Cir. 1996); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). The statute

of limitations begins to run when the aggrieved party knows or has reason to know of the injury

that is the basis of his action. Collyer, 98 F.3d at 220.1

                  Plaintiff’s § 1983 claims against these Defendants are untimely. Plaintiff asserts

claims arising no later than March 2014. Plaintiff had reason to know of the “harms” done to him

at the time they occurred. Hence, his claims accrued by 2014. However, he did not file his

complaint until January 2021, well past Michigan’s three-year limit. Moreover, Michigan law no

longer tolls the running of the statute of limitations when a plaintiff is incarcerated. See Mich.

Comp. Laws § 600.5851(9). Further, it is well established that ignorance of the law does not


1
  28 U.S.C. § 1658 created a “catch-all” limitations period of four years for civil actions arising under federal statutes
enacted after December 1, 1990. The Supreme Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369
(2004), which applied this federal four-year limitations period to a suit alleging racial discrimination under § 1981
does not apply to prisoner claims under 42 U.S.C. §1983 because, while § 1983 was amended in 1996, prisoner civil
rights actions under § 1983 were not “made possible” by the amended statute. Id. at 382.



                                                            6
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.216 Filed 03/31/21 Page 7 of 9




warrant equitable tolling of a statute of limitations. See Rose v. Dole, 945 F.2d 1331, 1335

(6th Cir. 1991); Jones v. Gen. Motors Corp., 939 F.2d 380, 385 (6th Cir. 1991); Mason v. Dep’t

of Justice, No. 01-5701, 2002 WL 1334756, at *2 (6th Cir. June 17, 2002).

               A claim barred by the statute of limitations is subject to dismissal for failure to state

a claim. See Jones v. Bock, 549 U.S. 199, 215 (2007) (“If the allegations, for example, show that

relief is barred by the applicable statute of limitations, the complaint is subject to dismissal for

failure to state a claim . . . .”); see also Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017)

(holding that if, on the face of a complaint, the allegations show that relief is barred by an

affirmative defense (lack of exhaustion), the complaint is subject to dismissal for failure to state a

claim) (citing Jones, 549 U.S. at 215); Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547

(6th Cir. 2012) (when a complaint on its face is barred by the statute of limitations, it fails to state

a claim). Accordingly, the Court will dismiss, for failure to state a claim, the complaint against

Defendants DIFS, Livonia Police Department, and their respective Defendant-employees.

       Remaining Claims

               To the extent Plaintiff intends to bring a breach of contract or other state law claim

against Defendants Nationwide, UMCU, Rightway, and their respective Defendant-employees,

this Court lacks jurisdiction.

               As the party seeking to bring this action into the federal courts, Plaintiff bears the

burden of establishing the Court’s subject matter jurisdiction over his claim. See Whittle v. United

States, 7 F.3d 1259, 1262 (6th Cir. 1993) (citing Welsch v. Gibbs, 631 F.2d 436, 438 (6th Cir.

1980)). Under 28 U.S.C. § 1332, a Plaintiff may bring a state law claim in a federal court based

on diversity of citizenship if the amount “in controversy exceeds . . . $75,000, . . . and is

                                                   7
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.217 Filed 03/31/21 Page 8 of 9




between . . . citizens of different States.”     § 1332.    Courts have interpreted the language

“between . . . citizens of different States” to require that no defendant may be a citizen of the same

state as any plaintiff. See Caudill v. North Am. Media Corp., 200 F.3d 914, 916 (6th Cir. 2000).

                Here, Plaintiff and several Defendants appear to be citizens of the State of

Michigan. Plaintiff alleges that Defendants UMCU, Rightway, Batie, James, Smith, Pennington,

Boyer, Staake, and Reynolds are all located in Michigan. Plaintiff was working in Michigan at

the time his 2013 arrest, and he remained incarcerated at ARF in Michigan at the time he filed his

complaint. He has not alleged any facts, nor has he offered any documentation, leading the Court

to believe that complete diversity existed between the parties at the time he filed the complaint.

Therefore, Plaintiff has failed to meet his burden to establish that the Court has subject matter

jurisdiction over the claim. See Shea v. State Farm Ins. Co., 2 F. App’x 478, 479 (6th Cir. 2001).

Accordingly, the Court must dismiss the complaint against Defendants Nationwide, UMCU,

Rightway, and their respective Defendant-employees.

        Frivolity

                A complaint “is frivolous where it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Plaintiff’s complaint presents a variety of

ramblings and is otherwise incoherent, in violation of the short and plain statement requirement of

Fed. R. Civ. P. 8. Even giving the most liberal construction to Plaintiff’s complaint, see Haines,

404 U.S. at 520, the Court is unable to clearly find that a cause of action has been alleged—much

less alleged against any named Defendant. Because the Court is unable to discern any identifiable

claim, Plaintiff’s complaint necessarily lacks an arguable basis either in law or fact. See Neitzke,

490 U.S. at 395; see also Parker v. Parker Int’l/Parker Tobacco Co., No. 89-6078, 1990 WL

63523, at *1 (6th Cir. May 11, 1990). Accordingly, Plaintiff’s action is also subject to dismissal

because it is frivolous.
                                                  8
Case 1:21-cv-00085-PLM-RSK ECF No. 8, PageID.218 Filed 03/31/21 Page 9 of 9




                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed because it fails to state a claim and

is frivolous, under 28 U.S.C. § 1915(e)(2). The Court must next decide whether an appeal of this

action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons the Court concludes that

Plaintiff’s claims are properly dismissed, the Court also concludes that any issue Plaintiff might

raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

Accordingly, the Court certifies that an appeal would not be taken in good faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    March 31, 2021                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                9
